Harris, J.
The only question presented by this demurrer, is whether the publication set forth in the complaint is libelous per se. The charge is in substance, that the plaintiff, being an *204influential politician in the city of Albany, had in 1840 been paid $5000 in cash for procuring the appointment of an inspector of pork in the city of Hew-York, by Governor Seward, and that large sums had also been paid to the plaintiff, for other lucrative offices. Is such a charge calculated to injure the character of the plaintiff, or to degrade him in public estimation? If it is, then the court is required to say, as matter of law, that the charge is libelous. Ho extrinsic fact need be stated to give point or meaning to the charge. The language of the alledged libel is to be understood as used in the ordinary and most natural sense. Giving this construction to the language used by the defendants, the charge is obviously calculated to degrade the character of the plaintiff -in the public estimation. It imputes to him, in terms clear and unequivocal, conduct highly dishonorable if not criminal: such as, to the extent it may be believed, must bring upon him public contempt and indignation. Such a charge does not need the aid of any averment or innuendo to make it libelous.
[Albany Special Term,
June 2, 1851.
Harris, Justice.]
The plaintiff is therefore entitled to judgment upon the demurrer, with liberty to the defendants to answer within twenty days on payment of costs.